       Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 1 of 24



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                         Civil Action No. 3:19-cv-
__________________________________________
ANGEL SANTIAGO,                           )
                                          )
         Plaintiff                        )
v.                                        )
                                          )
CITY OF SPRINGFIELD, OFFICER MISIAL       )
RODRIGUEZ, POLICE COMMISSIONER JOHN )
R. BARBIERI, MAYOR DOMENIC J. SARNO, )
and OFFICERS JOHN DOE 1 - 4               )
                                          )
         Defendants                       )

                    COMPLAINT AND REQUEST FOR JURY TRIAL

                                     INTRODUCTON

1.    Angel Santiago was prosecuted for attempted murder and on other baseless charges after
      Springfield police staged a blatantly suggestive identification procedure with a purported
      eyewitness to a shooting, then ignored the shooting victim’s own account and forensic
      evidence implicating someone else as the perpetrator, gave misleading testimony to a
      grand jury, and kept the excupatory evidence under wraps. As a result Santiago was
      wrongfully prosecuted as a violent criminal and incarcerated for more than eight months.
      The charges were dropped when he sought a court order for the withheld evidence and
      only then was he freed from the Hampden County jail.

2.    To recover for the harms sustained at the hands of state actors in this matter Santiago
      brings this action in federal civil rights under 42 U.S.C. §1983 and for violation of his
      rights under the statutes and common law of Massachusetts. Besides his claims against
      the individuals directly involved in conjuring false criminal charges against him, Santiago
      brings civil rights claims against the City of Springfield and its policymakers. They
      evidence shows they caused his misfortune by means of policy, usage, and practice in
      police matters amounting to assurance that officers could violate the rights of citizens at
      will, either with total impunity or at risk only of a symbolic and inconsequential
      euphemism for discipline.

                                JURISDICTION AND VENUE

3.    This action is brought under 42 U.S.C. § 1983 for violation of plaintiff’s federal
      constitutional rights and under state law for violation of his rights under the constitution,
      statutes, and common law of the Commonwealth of Massachusetts. This Honorable
      Court has original jurisdiction of the federal claims pursuant to 28 U.S.C. §§ 1331 and


                                                1
       Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 2 of 24



      1343. The Court has supplemental jurisdiction of the state law claims pursuant to 28
      U.S.C. 1367 because the state and federal claims arise from the same case or controversy
      and have a common factual basis.

4.    Venue is proper because the acts and omissions which gave rise to the suit occurred in
      this district, all parties reside and/or have their usual place of business in the district, and
      all are subject to the personal jurisdiction of the Court. 28 U.S.C. § 1391(b); 42 U.S.C. §
      2000e-5(f)(3).

                                            PARTIES

5.    Plaintiff Angel Santiago (“Mr. Santiago”) is and was at all pertinent times, a citizen of
      the United States and a resident of the Commonwealth of Massachusetts, in the County of
      Hampden, in the city of Springfield.

6.    The defendant City of Springfield (“the City”) is a duly incorporated municipality of the
      Commonwealth of Massachusetts with a usual place of business located at 36 Court
      Street, City of Springfield, Hampden County, Massachusetts.

7.    The defendant Misael Rodriguez (“Officer Rodriguez”) was at all pertinent times a sworn
      police officer and detective of the Springfield Police Department (“SPD”) with a usual
      place of business at 130 Pearl Street, Springfield, Massachusetts. He resides in Hampden
      County, Massachusetts.

8.    Defendant John Barbieri (“Commissioner Barbieri”) is and was at all pertinent times the
      police commissioner for the City of Springfield, and was acting as agent, servant and
      employee with a usual place of business at 130 Pearl Street, Springfield, Massachusetts.
      He resides in Hampden County, Massachusetts.

9.    Defendant Domenic J. Sarno (“Mayor Sarno”) was at all pertinent times the Mayor for
      the City of Springfield, and he resides in Hampden County, Massachusetts.

10.   Defendants officer John Doe 1, John Doe 2, John Doe 3, and John Doe 4, are each
      individuals, whose identities are presently unknown to the plaintiff, who at all pertinent
      times were sworn officers of the SPD, and having a usual place of business at 130 Pearl
      Street, City of Springfield, Hampden County, Massachusetts.

                                              FACTS

11.   Each of the previous paragraphs is incorporated as if fully set forth herein.

12.   At all pertinent times each defendant acted as alleged in this Complaint under color of the
      laws, statutes, ordinances, and/or regulations of the Commonwealth of Massachusetts
      and/or of the ordinances, regulations and/or rules of the City of Springfield.




                                                 2
       Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 3 of 24



13.   At all pertinent times the conduct of each individual defendant was done in his or her
      capacity as an employee, servant, or agent of the City of Springfield.

14.   On or about September 5, 2016, at 31 Halsey Street in the City of Springfield, a man was
      shot after answering the door at his home (“the Halsey Street shooting”).

15.   The victim’s sister allegedly witnessed the incident and identified plaintiff as the shooter
      after viewing a single suggestive photograph of the plaintiff shown to her by, or with the
      knowledge of and/or at the behest of, Officer Rodriguez and/or Officer John Doe 1,2, 3,
      or 4 (“the officer defendants”).

16.   The plaintiff was not shown a photo array before identifying the plaintiff as the shooter.

17.   The victim, when informed of his sister’s identification of plaintiff as the suspect,
      expressed ‘surprise’ to Officer Rodriguez and/or the other officer defendants that she
      claimed to have witnessed his shooting.

18.   Other than the identification by the victim’s sister based on her view of a single
      photograph, there is no evidence of any kind to show motive or conduct by the plaintiff
      connecting him to the Halsey Street shooting.

19.   At the scene of this shooting one or more of the officer defendants recovered a shell
      casing and tagged it into evidence.

20.   Though Officer Rodriguez and the other defendant officers were assigned to investigate
      the shooting they made no effort to identify or investigate any person as a suspect in the
      shooting other than the plaintiff.

21.   The victim informed Officer Rodriguez and/or the other officer defendants that plaintiff
      was not the shooter and identified the actual perpetrator by name.

22.   The shooter named by the victim was also charged in a fatal shooting that occurred the
      day after the shooting plaintiff was accused of committing. Police recovered a shell
      casing from this murder scene that matched the casing found at the scene of the Halsey
      Street shooting.

23.   Officer Rodriguez and the other defendant officers did not investigate this information
      and did not properly issue a police report concerning the information about the
      perpetrator of the Halsey Street the victim provided to them, despite their knowledge that
      this named perpetrator was charged in a murder at the scene of which a shell casing was
      found that matched the casing at the Halsey Street shooting scene.

24.   On the date of the Halsey Street shooting, September 5, 2016, plaintiff Santiago lived at
      11 Webster Street, Springfield, with his mother, Sonia, and his brother.




                                                3
       Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 4 of 24



25.   On the date of the said shooting Officer Rodriguez came to the home where Sonia
      informed him Santiago was not there, having earlier come home, showered, and left.

26.   At that time Sonia allowed Officer Rodriguez to enter and search plaintiff’s bedroom; he
      found no weapon.

27.   On the same day plaintiff was arrested by a defendant officer with a K-9 Officer and
      incarcerated at the Hampden County House of Corrections.

28.   On or about November 22, 2016, defendant Springfield Officer Rodriguez testified
      before a in Hampden County, answering questions posed by Assistant District Attorney
      Maximilian Bennett.

29.   In this testimony Officer Rodriguez stated that he knew about antagonism between the
      Halsey Street shooting victim and the perpetrator the victim had identified but he
      dismissed as mere ‘facebook gossip’ despite the fact that the victim had named the
      antagonist as the shooter.

30.   In his testimony Officer Rodriguez sought to explain that the matching shell casings
      found at the two shooting scenes did not exonerate the plaintiff because in Rodriguez’
      opinion guns used in crimes could be “passed off” from one shooting perpetrator to
      another, although he had no evidence to support his opinion that the plaintiff, having shot
      the Halsey Street victim then passed the gun to another person who used it in a murder.

31.   Rodriguez and/or other officer defendants intentionally withheld exculpatory evidence
      from the grand jury and gave misleading testimony in order to secure the indictments
      against the plaintiff; they failed to disclose that the Halsey Street victim had implicated
      someone other than the plaintiff as his shooter and Rodriguez gave misleading testimony
      regarding the matching shell casings.

32.   The grand jury returned indictments against plaintiff Santiago for Armed Assault with
      Intent to Murder, Assault and Battery by Means of a Dangerous Weapon (serious bodily
      injury) and Illegal Possession of a Firearm. He could not post bail and remained locked
      up at the county jail.

33.   The grand jury minutes containing this exculpatory information were not provided to Mr.
      Santiago’s defense counsel until on or about February 6, 2017.

34.   On or about May 17, 2017, plaintiff Santiago’s counsel, filed discovery motions seeking
      mandated material pertaining to the named other suspect and the murder investigation
      including but not limited to identification, statements, credibility, officer investigatory
      material, crime scene material, ballistics testing, police reports, witnesses and cooperation
      materials.

35.   On or about May 25, 2017, Assistant District Attorney Maximilian Bennett filed a Nolle
      Prosequi calling for dismssal of the charges “based on current evidence.”


                                               4
       Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 5 of 24



36.   The court ordered dismissal and plaintiff was ultimately from jail May 25, 2017, having
      spent more than eight months behind bars.

      Falsehoods and Omissions in Investigation of the Halsey Street Shooting

37.   In an effort to hide their lack of investigation and failure to follow police procedures,
      Officer Rodriguez and the other officer defendants disclosed the recovery of a shell
      casing at Halsey Street and intentionally failed to supplement their report to disclose that
      it matched the shell casing from the scene of a murder committed the next day, after the
      Santiago had been jailed.

38.   In an effort to implicate Santiago in the Halsey Street shooting Officer Rodriguez and the
      other officer defendants provided a suggestive photograph of only the plaintiff to the
      victim’s sister and included the photograph. No photographic array was ever presented to
      this alleged witness.

39.   Officer Rodriguez and the other officer defendants failed to report that the victim of the
      Halsey Street shooting they charged against plaintiff named his assailant and was
      ‘surprised’ that to learn of his sister’s statements and her mistaken identification of Mr.
      Santiago.

40.   Officer Rodriguez and the other officer defendants failed to report the victim of the Haley
      Street shooting had identified a perpetrator by name who was not Mr. Santiago and who
      was implicated in a fatal shooting the following day with the same gun used at Halsey
      Street.

41.   Defendant Officers Misael Rodriguez and Yet-As-Unknown-Springfield-Police-Officers
      knew that they had a duty to report such information and to investigate it fully.

42.   In an effort to shore up the contrived case against Mr. Santiago, in his grand jury
      testimony Officer Rodriguez discounted as “facebook gossip” the Halsey Street shooting
      victim’s account linking a different person to the shooting by act and motive.

43.    Officer Misael Rodriguez testified before the grand jury that although the shell casings
      matched an incident from the following day, he attributed it to his experience that guns
      were routinely ‘passed off’ between ‘different types of shootings’ by ‘acquaintances’
      although he had not a shred of evidence linking Mr. Santiago to the killer in the
      September 6, 2016, shooting.

      Defendants Failure to Enquire as to Their Cause

44.   Although an SPD supervisor came to the arrest location before Mr. Santiago was arrested
      and no weapon was found at his home pursuant to a voluntary search of it immediately
      after the event, the police failed to report or amend their reports to include exculpatory
      information concerning the shell casing tie to another event/suspect and that that suspect
      was named as the shooter by the victim.


                                                5
          Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 6 of 24



45.   Although an SPD supervisor was involved with the investigation of the shooting for
      which Mr. Santiago was charged, a single photograph was shown to the sister of the
      victim based upon a list of people in the area named “Angel” and despite the victims
      surprise that she was there. This was in contravention to SPD protocols and procedures
      concerning photographic arrays and reporting/investigation.

46.   In accordance with policies and procedures pursuant to SPD policies and Silva-Santiago
      protocols, field officers and commanding officers in the SPD at the time had a duty to
      report all exculpatory information in their police reports and to use photographic array
      procedures and protocols.

47.   In accordance with policy and protocols, SPD officers including Officer Rodriguez and
      the other officer defendants were required to:

             Ensure that their police reports were fully complete and updated to include all
              information including exculpatory information;
             Adhere to the precepts of Silva-Santiago photographic array protocols which
              included a form to be signed by the person viewing the array which was to consist
              of a series of non-suggestive photographs.
             File a complete and accurate report concerning the investigation with the officer
              of the Chief of Police before the completion of the shift;

48.   None of this happened.

49.   Although defendant Officer Rodriguez’ immediate supervisors and the SPD chain of
      command up to and including Commissioner Barbieri soon learned the Halsey Street
      shooting victim had named as his assailant the same person charged in a shooting death
      of the following day, and also learned of the forensic link between the two shootings,
      there was no investigation or inquiry of any kind into the handling of the Halsey Street
      shooting case by Officer Rodriguez and the other officer defendants.

50.   SPD supervisory staff at the police station, Commissioner Barbieri, and Mayor Sarno all
      knew that failure to adhere to proper photographic array protocols as set forth in Silva-
      Santiago could result in misidentification and wrongful prosecution/conviction.

51.   Commissioner Barbieri, and Mayor Sarno all knew that failure to investigate, report or
      disclose exculpatory material in an investigation could result in misidentification and
      wrongful prosecution/conviction.

52.   Commissioner Barbieri, and Mayor Sarno all knew that failure to disclose, investigate or
      report exculpatory material to a grand jury together with material misrepresentation of
      that material could result in misidentification and wrongful prosecution/conviction.

53.   At all pertinent times professional police standards required that such material
      misrepresentations and omissions be investigated independently -- either by an agency
      outside of a police department or at least by the internal affairs department of the SPD.

                                               6
       Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 7 of 24



54.   Neither the City, Mayor Sarno, Commissioner Barbieri or anyone in the SPD initiated or
      sought an investigation into how or why defendant Officer Rodriguez or the other officer
      defendants failed to investigate, report or misrepresented material evidence.

55.   Nor did the dismissal of criminal charges defendant Officer Rodriguez brought against
      Mr. Santiago arouse curiosity in the City, Mayor Sarno or Commissioner Barbieri as to
      the SPD’s handling of the Halsey Street shooting.

56.   The failure to initiate investigation into how Mr. Santiago was incarcerated for a crime he
      did not commit due to a lack of reporting, failure to adhere to array protocols, lack of
      investigation and misrepresentation in reporting and at the grand jury, demonstrates a
      systemic lack of accountability for the use of force within the SPD and deliberate
      indifference to the rights of citizens’ on the part of the City, Commissioner Barbieri and
      Mayor Sarno.

      A history of failing to track, control, or discipline for use of excessive force

57.   In acting as they did, Springfield Police Officer Rodriguez and the other officer
      defendants could expect the City of Springfield, Mayor Domenic Sarno, and Police
      Commissioner John R. Barbieri would not mount a substantive investigation or impose
      discipline under the established policy and practice of the City and its policy makers of
      tolerating even flagrant false reporting by officers.

58.    At all pertinent times Commissioner Barbieri, exercised authority over the SPD and its
      officers and was a maker of policy as to the SPD’s standards of conduct and discipline.

59.   At all pertinent times Commissioner Barbieri had the authority to discipline officers for
      misconduct, including the power to effectively recommend dismissal, and the power,
      authority, and duty to hold officers accountable for use of excessive or unjustified force
      and for misstatements of fact in official reports.

60.   At all times pertinent times the Mayor Sarno was the chief executive of the City pursuant
      to its Charter.

61.    As set forth in the City Charter at all pertinent times Mayor Sarno was the keeper of the
      peace within the City and had authority over Commissioner Barbieri and the SPD,
      including but limited the power to hire, discipline, or dismiss officers, and the power,
      authority, and duty to hold officers accountable for misstatements/omissions of fact in
      official reports.

62.   As a result of his injuries Mr. Santiago was incarcerated against his will for crimes he did
      not commit and suffered loss of liberty therefrom.




                                               7
       Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 8 of 24



63.   At all pertinent times the Defendants City of Springfield (“City”), Commissioner Barbieri
      and Mayor Sarno knew of their legal duty to train, supervise, monitor and discipline
      members of the SPD to observe the rights of persons, including their right to be free from
      malicious prosecution, wrongful conviction and misrepresentation at the hands of police.

64.   At all pertinent times the City, Commissioner Barbieri and Mayor Sarno failed to monitor,
      train, supervise, control and/or discipline SPD officers in photographic array protocols,
      reporting, investigation, misrepresentation in reporting and at grand jury with such
      recklessness, gross negligence and/or actual intent as to manifest deliberate indifference
      to the right of persons, including the plaintiff, to be free from malicious prosecution,
      wrongful conviction and misrepresentation at the hands of police.

65.   The use of fabrication, false reporting, misrepresentation and suggestive photographic
      arrays with impunity in the SPD was at all pertinent times part and parcel of the general
      de facto policy, custom, practice and usage that gave officers extreme and unwarranted
      discretion in the use of force without requiring them to account for the same.

66.   As a matter of policy Commissioner Barbieri, Mayor Sarno and the City accorded this
      prerogative to police officers.

67.   As a matter of policy the Commissioner Barbieri, Mayor Sarno and the City did not
      substantively monitor, assess, or regulate the use of force by SPD officers but sought to
      maintain the appearance of doing so.

68.   As a matter of policy Commissioner Barbieri, Mayor Sarno and the City did not initiate
      inquiry into the arrest and incarceration of the innocent, such as Mr. Santiago – no matter
      how evident his innocence was while there was a pattern and practice to not pursue
      exculpatory material, to manipulate falsities in police reporting and to mislead the grand
      jury regarding the guilt of an individual..

69.   The policies of not investigating circumstances suggesting manufactured reporting
      through falsities or omissions, the manipulating of evidence and false testimony before
      the grand jury is evident from the acts and omissions of the City, Commissioner Barbieri
      and Mayor Sarno regarding numerous allegations of excessive force in complaints to the
      SPD and in suits by the alleged victims.

70.   In addition, there have been numerous civil rights lawsuits and complaints against the
      City of Springfield and police officers that allege physical abuse, serious injuries and or
      instances of malicious prosecution, false statements and failure to provide exculpatory
      evidence that have not resulted in any discipline.

71.   Before and after the incident from which this case arises, the City, Commissioner
      Barbieri and Mayor Sarno were aware of complaints and claims alleging use of excessive
      force and other civil rights violations on the part of the SPD officers, but on information
      and belief such allegations did not result in substantive investigation into such incidents
      or discipline of officers.


                                                8
       Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 9 of 24



72.   By way of example, and without limitation, a SPD detective, Greg Bigda, received minor
      discipline for an incident of February 26, 2016, after a group of juveniles were arrested in
      town of Palmer after stealing an unmarked police vehicle, he interrogated the minors
      without their parents and threatened one of them with being physically brutalized, and
      with having drugs planted to frame him on drug charges and send him to prison for many
      years.

73.   Bigda, a highly regarded detective in the SPD stated clearly during this interrogation that
      he did not in the least care about being truthful in his police reporting but would do
      whatever was necessary to inflict retribution for theft of his unit’s vehicle and failure of
      the juvenile to confess to this and other crimes Bigda claimed the juveniles had
      committed.

74.   A graphic thirty-two minute portion of this interrogation can be found at:
      https://www.youtube.com/watch?v=r1i3a0-qhME.

75.   On March 12, 2016, less than a month later, Detective Bigda twice staged late-night
      armed invasions of the home of his former girlfriend, SPD K-9 Officer Gail Gethins.
      During this home invasion he assaulted her and her boyfriend, Ed Vigneault – who was
      Bigda’s narcotic’s unit partner.

76.   Gethins told a district court judge in the Palmer district court in an application for
      restraining order that Officer Detective Bigda threatened to destroy her and her boyfriend,
      detective Vigneault.

77.   Gethins wrote in an affidavit Detective Bigda threatened her saying “I am going to kill
      you.”

78.   Gethins also stated in a court affidavit she was in fear of her life “This occurred at
      approximately 1230AM. Knowing his history of drinking and owning firearms I am in
      fear and scare of what he will continue to do.”

79.   Shortly after Detective Bigda began texting nasty messages and leaving voice messages
      to Vigneault and Gethins that said endearing things like: “Hey, Whore! Nice to meet
      ya… “I’ll take care of all you people…”.

80.   Detective Bigda also threatened Vigneault telling him “I will get you transferred out of
      the narcotics unit and ruin your career.”

81.   On March 12, 2016 detective Vigneault complained to his narcotics supervisor,
      Lieutenant Alberto Ayala about Detective Bigda’s assault, home invasion and making
      threats.

82.   But instead of ordering an immediate investigation Lt. Ayala dismissed Vigneault’s
      allegations.



                                               9
       Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 10 of 24



83.   On March 13th Lt. Ayala told detective Vigneault he would either transfer voluntarily out
      of the narcotics unit or would be kicked out.

84.   Upon information and belief, Vigneault also complained in early 2016 that Detective
      Bigda was allowed to work and drink in the narcotics unit while intoxicated and observed
      Detective Bigda and others actively consume alcohol at the police station while working
      before going out into the field to work and after returning to the police station. Vigneault
      v. City of Springfield, et al, Hampden Superior Court at ¶ 22.

85.   Commissioner Barbieri was aware of the Officer Gethins home invasion because on
      March 15th Deputy Chief Anthony who worked closely with Commissioner Barbieri told
      Vigneault he would be kicked out of the narcotics unit if he did not transfer.

86.   On October 28, 2016 Commissioner Barbieri made up a story when he signed an affidavit
      in the federal civil rights lawsuit of Douglas v. The City of Springfield, Bigda, et al, Case
      No. 3:14-cv-30210-MAP. Commissioner Barbieri claimed that he was unaware of the
      assault of the Springfield juveniles in Palmer until he was contacted by the Hampden
      District Attorney’s office during June 2016.

87.   In a different affidavit signed on February 2, 2017 Commissioner Barbieri affirmed he
      was aware of the Palmer incident immediately after it happened and claimed when he
      learned of the incident there no charges of misconduct other “than the act of leaving the
      vehicle unattended and running. As a result of that incident I gave the Plaintiff [Vigneault]
      a verbal reprimand.”

88.   When Barbieri signed his October 2016 affidavit he was aware of Gethins and
      Vigneault’s allegations regarding Detective Bigda’s home invasion.

89.   But instead of recommending that Detective Bigda be fired for engaging in criminal and
      gross misconduct, Barbieri in consultation with Mayor Sarno agreed to offer Detective
      Bigda a sweetheart disciplinary deal while simultaneously throwing Vigneault under the
      bus.

90.   Barbieri agreed to suspend Detective Bigda for 60 days after trivializing Bigda’s prior
      disciplinary history and describing Gethins assault and home invasion euphemistically as
      a “trespass.”

91.   Barbieri wrote: “Detective Bigda’s acceptance of responsibility for improper behavior,
      his previous lengthy employment without recent serious disciplinary (sic) a recent
      incident involving a trespass during a domestic argument which occurred shortly after
      this incident (which resulted in discipline and counseling); the likelihood of sustaining
      discipline based on other cases where suspensions have been overturned or civil
      service…” (Emphasis supplied).

92.   But in a February 2017 affidavit related to the Vigneault lawsuit, Barbieri characterized
      Detective Bigda’s home invasion and assault of Gethins and Vigneault quite differently


                                               10
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 11 of 24



       “a recent incident involving a B&E/misdemeanor during a domestic argument which
       occurred shortly after this incident (which resulted in discipline and counseling)…”
       (Emphasis supplied).

93.    Barbieri justified the lax disciplinary deal he approved in favor of detective Bigda by
       stating: “Additionally Detective Bigda was departmentally transferred from his position”
       intimating his duties were restricted to desk duties when in fact Bigda has continued to
       patrol the streets in Springfield. .

94.    Barbieri and the City pressured detective Vigneault into resigning from the SPD or be
       fired because Vigneault did not have the internal connections Bigda had.

95.    Vigneault filed a whistle blower and a civil rights lawsuit in Hampden Superior Court
       against Barbieri, Detective Bigda and others alleging he had been removed from the
       narcotics unit and improperly fired after he complained about Detective Bigda for
       engaging in criminal conduct, i.e. assaulting him and Gethins after a home invasion,
       drinking and intoxication in the narcotics unit while on duty and violating the civil rights
       of juveniles in Palmer.

96.    But Barbieri knowingly made a number of misleading claims in connection with the
       affidavit he prepared in the Vigneault lawsuit. Barbieri claimed a) he was unaware
       Vigneault was a whistleblower, b) Detective Bigda enjoyed no “special influence” in the
       narcotics unit or in the SPD, c) he was unaware narcotic officers were drinking on the job.

97.    Barbieri claimed an additional IIU investigation was ordered for corroboration of
       drinking on the job in the narcotics unit. According to Barbieri “The results of that
       investigation did not turn up any corroboration from any source either inside or outside
       the department. This investigation included all of the individuals working in the narcotics
       unit and all of the non-Springfield law enforcement officer involved in the February 2016
       incident.”

98.    But all of the detectives from the narcotics unit that were questioned for “corroboration”
       have stated in federal depositions, they are close, like, admire, respect and have no
       criticism of Detective Bigda.

99.    Barbieri’s assertions were not only misleading but they reinforce the widespread
       existence of a code of silence and a culture of impunity from the rank and file all the way
       up to his office.

100.   Mayor Sarno and Barbieri were familiar with the extensive history of civilian disciplinary
       complaints against members of the narcotics unit including Detective Bigda which is
       contained in

101.   Police records assembled by the SPD shows the following SPD officers in the narcotics
       unit had a large number of complaints that were determined to be unfounded by the SPD:



                                                11
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 12 of 24



             Detective Bigda had twenty-six (26) civilian complaints
             Lt. Kent had twenty-three (23) civilian complaint
             Detective Templeman had thirty (30) civilian complaints
             Detective Kalish had twenty (20) civilian complaints
             Detective Patruno had nine (9) civilian complaints
             Detective Kakley had thirteen (13) civilian complaints
             Detective Bates had twelve (12) civilian complaints

102.   This extraordinary number of complaints without any discipline evinced the existence of
       a code of silence in the SPD in 2016 and continuing.

103.   Detective Bigda and other members of the SPD narcotics unit were sued in federal court
       by an arrestee who claimed he was punched after being handcuffed, pistol whipped, and
       his girlfriend slapped in the face by one of the officers. Douglas v. City of Springfield,
       Bigda et al., 3:14-cv-30210.

104.   During discovery it was learned that Detective Bigda failed disclose the existence of an
       informant and he lied about other critical aspects of the investigation that led to the arrest.

       Discovery in Douglas v. Springfield the City, et al, produced extensive disciplinary
       records. Those records showed that Detective Bigda and his codefendants had been
       subject of approximately 133 complaints none of which were ever sustained even when
       the complainants in those cases alleged beatings of male and female prisoners, an
       individual being pistol whipped, a narcotics officers invoking Fifth Amendment rights
       during an internal investigation and getting away with it, frequent false reports, missing
       money, the use of racially or ethnically derogatory language, custodial beatings and even
       a complaint from a Western Massachusetts undercover narcotics officer working for a
       Federal Drug Task force who alleged he was roughed up and smeared by Detective Bigda.

105.   In 2016 the City of Springfield filed with the United States Federal Court a motion for
       summary judgment in Douglas v. City of Springfield, et al, 3:14-cv-30210 claiming that
       the City of Springfield should not be held liable because Mr. Douglas had failed to
       demonstrate a well settled and widespread pattern of police misconduct to show the City
       had constructive knowledge of it.

106.   City lawyers argued there was no evidence that Springfield had been deliberately
       indifferent to the rights of it citizens.

107.   But on October 14, 2016 the Honorable Katherine A. Robertson, U.S. Magistrate Judge
       in a Report and Recommendation Regarding Defendant’s [City of Springfield] Motion
       for Summary Judgment, denied Springfield’s motion stating: “A reasonable finder of fact
       could also infer that there were flaws in the city’s investigation of civilian complaints that
       demonstrated deliberate indifference to the risks posed by officers against whom large
       number of civilian complaints about excessive use of force had been made.”



                                                 12
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 13 of 24



108.   Judge Robertson also opined “The IIU (“Internal Investigating Unit”) submitted as
       evidence by Plaintiff show what appears to be a consistent pattern of rejecting civilian
       complaints against police officers.” (citations omitted). Judge Robertson also concluded
       “Taking these factors into account, a reasonable finder of fact could conclude that
       Springfield’s investigative process was less than effective at identifying officers prone to
       the use of excessive force.”

109.   Finally, she concluded “Because Plaintiff claims to have been the victim of excessive use
       of force during the execution of an arrest warrant, he has “produce[d] evidence that
       serious prior incidents similar to the alleged constitutional violation in question put the
       municipality on inquiry notice of [the officers’] danger to the public and that the police
       department’s policy of ignoring or covering up those incidents was ‘the moving force’
       behind the alleged violation.”

110.   On or about December 2016, the City of Springfield agreed to pay $1.4 Million to a an
       individual in Charles Wilhite v. City of Springfield USDC-MA Case No. 3:14-cv-
       30023KPN, after he filed a federal civil rights lawsuit alleging that on December 2010 he
       was convicted of first degree murder based solely on false eyewitness testimony. The
       witnesses according to the complaint, recanted and revealed detectives Pioggia and Tatro
       of the SPD threatened and coerced them to implicate Mr. Wilhite who spent 40 months in
       prison.

111.   The City of Springfield and a group of former detectives and other parties are also
       defendants in a lawsuit that alleges that Mark Schand was wrongfully incarcerated for 27
       years “as a direct result of doctored and suppressed police reports, coerced and unreliable
       witness statements, improper identification procedures, and a general pattern of blatant
       disregard for the law on the part of the Defendants, … Shand… spent 27 years in prison
       for murder, assault and robbery he did not commit. Arrested at the age of 21, Plaintiff
       was wrongfully convicted and sentenced to life in prison without the possibility of parole.
       Schand et al, v. City of Springfield, et al, USDC-MA Case No. 3:15-cv-30148MAP,
       Document 1, 8/20/2015.

112.   Specifically the complaint alleges “The City of Springfield and the SPD also withheld
       and doctored key exculpatory evidence.”

113.   The lawsuit was filed after the Commonwealth of Massachusetts nolle prossed all of the
       indictments against Schand on October 16, 2013.

114.   In Ververis et al v. Kent et al., U.S. District Court, District of Massachusetts, Docket No.
       3:13:-cv-30175, a civil rights case filed October 22, 2013, the plaintiff alleged that, in
       response to a request for Sgt. Kent’s badge number, that Kent and three other SPD
       officers dragged him from his vehicle, beat him, and choked him until he was
       unconscious. He also alleged one of the officers kicked and dragged his body on the
       snow-covered ground.




                                                13
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 14 of 24



115.   The Ververis suit also alleged that Sgt. Kent countenanced the unlawful seizure of a cell
       phone a bystander had used to record the incident, and that when police returned the cell
       phone to its owner months later the recording had been erased.

116.   In a ruling of January 15, 2015, denying the City’s motion for summary judgment dismiss
       Ververis’ claim alleging unconstitutional conduct by the City was a cause of the incident,
       the federal Court held: “There are sufficient disputed issues of fact to support Plaintiff’s
       claim that the violation of his civil rights stemmed from an established custom and policy
       of the City of Springfield.”

117.   Springfield agreed to pay Ververis $175,000 to compensate him for his injuries.

118.   In Owens v. Sullivan et al USDC Docket No. 3:12-cv-30119, filed on April 9, 2013, a
       federal court jury determined that an SPD officer’s use of excessive force on 15 year old
       Delano M. Walker, Jr., (lunging at him and grabbing his neck for failing to hang up his
       cell phone) caused the boy’s death when he was struck and pinned under a car while
       trying to avoid the officer.

119.   The jury verdict of September 22, 2014 came with a damages award of $1,262,000. No
       one was disciplined as a result of Walker’s death.

120.   In Thomas v. City of Springfield et al., USDC 3:97:cv-30166, filed May, 13, 2010, the
       plaintiff alleged that SPD officers – including Sgt. Kent, Detective Templeman,
       Detective Bigda, and Detective Patruno – removed him from his vehicle, pulled his pants
       down in the middle of the street, kicked and punched him over his entire body, then strip
       searched and beat him again at the police station.

121.   In another criminal case, Commonwealth v. Reyes, a Hampden Superior Court Judge
       (Page, J), held a Franks hearing to determine if Officer Templeman, a narcotics officer,
       had provided false testimony in an affidavit to obtain a search warrant.

122.   Justice Page suppressed evidence out of the case after finding that detective Bigda and
       Templeman had given false testimony about the movements of a defendant. See
       Commonwealth v. William Reyes, Hampden Superior Court, HDCR2007-00281.

123.   Specifically, Templeman attempted to bootstrap probable cause by fabricating
       observations of the whereabouts of Mr. Reyes that were later discredited because Mr.
       Reyes’s Court electronic monitoring transmitter (ELMO) contradicted Templeman’s false
       testimony i.e. the ELMO records established that at the time Templeman made his
       observations of Reyes, Reyes had gone out of range of his box for an hour and twenty
       minutes before Detective Templemen claims to have made his observations.

124.   None of the officers criticized by Judge Page were disciplined or retrained.




                                               14
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 15 of 24



125.   Baldwin v. Ryan et al., USDC Docket No. 3:07-cv-30167, filed September 10, 2007,
       alleged that an African American male was beaten “brutally upon the head face and body
       by three white police officers” while he was handcuffed.

126.   Lewis v. Springfield et al., USDC Docket No. 3:02-cv-30027, filed on May 14, 2003.
       October 22, 2013, accused Sgt. Kent and other SPD officers of violating the civil rights
       of a driver who alleged he was dragged from his car, thrown against the vehicle, told “he
       was being taken to a special place to get his ass kicked,” and was then taken to the police
       station and strip searched.

127.   On information and belief, none of the foregoing allegations of SPD officers’ violation of
       civil rights resulted in any action to correct or review their conduct, either by way of
       genuine scrutiny under professional standards of investigation or by discipline.

128.   In Melvin Jones v. City of Springfield, et al., USDCT-Dist. Mass. Case No. 3:10-cv-
       30244-MAP, Doc. 51, 6/6/2011 Mr. Jones claimed Officer Asher and others were
       videotaped beating him after they slammed him into the hood a police cruiser. He alleged
       being kicked in the groin and back and was viciously struck in the head with a metal
       flashlight in 2009 while one of the officers called him a “Nigger.”

129.   Melvin Jones who was beaten by Officer Asher with a flashlight suffered broken facial
       bones and partially lost vision in one eye from an estimated 20 blows to the head.

130.   None of Officer Asher’s associates stopped Jones’ beating.

131.   Jones brought civil rights claims not only against Asher but against the City, claiming the
       beating happened because of an unconstitutional policy of failing to train, supervise, and
       discipline officers for violent misconduct was a cause of the beating.

132.   The City of Springfield settled Jones’ suit for $575,000 in 2012.

133.   During the discovery period in the Jones case, SPD Police Commissioner William J.
       Fitchett gave a deposition about the practices of the SPD including an eighteen year
       period in which he investigated officers for the alleged use of excessive force and how he
       was the final authority in those cases.

134.   A video tape of Jones arrest and beating was captured by a Springfield resident and was
       given to Masslive.

135.   Without the existence of the videotape no one would have been disciplined by the City.
       This demonstrates the existence of a code of silence.

136.   Two of the participants in Jones’ beating, officers Michael Sedergren and Theodore
       Truiolo testified during the criminal trial on Asher’s behalf defending his actions.




                                               15
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 16 of 24



137.   At trial Sedergren, testified he yelled for fellow officers to hit Jones because he was sure
       Jones was reaching to take his gun out of his holster.

138.   Asher was found guilty and spent a year in jail on a criminal assault conviction.

139.   Fitchett concluded after reviewing a video that Asher used deadly force that should not
       have been used.

140.   Fitchett concluded that when Officer Asher struck Mr. Jones with a flashlight the strikes
       were not only inconsistent with the baton policy because there were too many strikes
       directed at an area “[T]hat was a very dangerous area to strike someone at. I believe those
       number of strikes in the area that the strikes were made was inappropriate, and that
       Officer Asher used force that was not necessary in order to effect the arrest.”

141.   Fitchett testified that all of the officers involved in the arrest of Melvin Jones invoked
       their Fifth Amendment rights against self-incrimination, i.e., Asher, Sedergren, Lt.
       Bobianski, Officer Truiolo, and they never gave statements to the IIU officers that
       Fitchett assigned to investigate the incident.

142.   Despite their refusal to answer questions during an IIU investigation, Lt. Bobianski,
       Sedergren and Truiolo continue to be employed by the SPD, i.e., Fitchett suspended
       Bobianski for 45 days without pay, Officer Truiolo for 15 days.

143.   Mayor Sarno’s and the City’s refusal to fire these employees demonstrates gross
       negligence and deliberate indifference to the rights of Springfield citizens.

144.   Fitchett admitted in his deposition that Officer Asher “…[H]ad a lot of disciplinary
       complaints” prior to the Melvin Jones incident. Transcript. A prior civilian complaint
       was filed against Officer Asher. That other complaint alleged excessive force by Asher
       against an African American arrestee (Roy Parker) which resulted in a one year
       suspension reduced to six month through arbitration.

145.   Fitchett admitted Asher kicked Roy Parker in the shoulder while two police officers were
       on top of him.

146.   Fitchett identified in his deposition the booking photo of Melvin Jones which depicted
       visible injuries.

147.   Fitchett testified he was aware Jones sustained a fracture around his sinus and an orbital
       wall fracture and had surgery.

148.   Fitchett acknowledged during his deposition that Officer Asher had been charged with
       multiple disciplinary complaints that alleged excessive force (threats of force) and other
       disciplinary concerns. Some of them resulted in discipline and others did not.




                                                 16
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 17 of 24



149.   Fitchett acknowledged Asher was not disciplined or terminated for other incidents, one in
       which he allegedly hit the principal of a charter school on the head with an object while
       he was on the ground even though the City of Springfield paid the Plaintiff in that case
       (Douglas Greer) the sum of $180,000.

150.   Fitchett testified the internal affairs hearing board uncovered evidence during the
       investigation indicated to him that the officers that came in contact with Melvin Jones
       (Asher, Sedergren, Truiolo, Bobianski) were guilty of either misconduct, neglect of duty
       in regards to the performance of duty.

151.   At all pertinent times the SPD officers and Officer Rodriguez/As-Yet-Unknown-
       Springfield-Police-Officers in particular knew they would incur no significant risk of
       discipline or dismissal for participating in or countenancing the beating of Mr. Ramos
       because they were fully aware of the policy and practice of the City in not substantively
       investigating allegations of excessive force and other constitutional violations by SPD
       officers, and the City’s policy and practice of not disciplining officers for such violations.

152.   The City of Springfield’s conduct in failing to, supervise, and discipline its officers to
       assure they used force appropriately and lawfully was a moving force behind the SPD
       officer defendants’ unlawful assault upon the plaintiff in violation of his civil rights as
       complained of herein.

       Plaintiff’s Damages

153.   As a direct and proximate result of defendants’ conduct as set forth herein, plaintiff
       suffered loss of liberty, great mental anguish, humiliation, degradation, physical and
       emotional pain and suffering and other grievous and continuing injuries and damages.

154.   Plaintiff spent eight months of the prime of his life in the house of correction.

155.   Plaintiff was deprived of opportunities to engage in education, meaningful labor, to
       develop a career and to pursue his interests and passions, or to associate with friends and
       family and instead endured the tedium, isolation, and forced association with accused
       and/or convicted criminals.

156.   Because of defendants’ misconduct, Mr. Santiago has been deprived of all basic of
       human experience, which all free people enjoy as a matter of right, including the freedom
       to live one’s life as an autonomous human being.

157.   Defendants are jointly and severally liable for violating plaintiff’s rights under the
       Constitution of the Commonwealth of Massachusetts and under the United States
       Constitution and for all injuries he sustained as a result of the constitutional violations.




                                                 17
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 18 of 24



                                            COUNT I

                                42 U.S.C. § 1983: Due Process
                      Officer Rodriguez, Officers John Doe 1, 2, 3, and 4

158.   Plaintiff incorporates each paragraph of this Complaint as if fully stated here.

159.   In the manner described more fully above, Defendants, while acting as investigators,
       individually, jointly, and in conspiracy with one another, as well as under color of law
       and within the scope of their employment, deprived Plaintiff of his constitutional rights to
       due process and to be subject to arrest only on probable cause.

160.   As a direct result thereof plaintiff was wrongfully incarcerated and otherwise harmed as
       set forth herein.

                                            COUNT II

                      42 U.S.C. § 1983: Failure to Discipline, Supervise
                            City of Springfield, Barbieri, Sarno

161.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

162.   Prior to September 5, 2016, and continuing, the Defendant, City of Springfield and its
       policy makers (Barbieri and Sarno) have maintained customs, policies and practices that
       evince deliberate indifference to the rights of citizens that come in contact with members
       of the police department. The likelihood of infringement of citizens’ rights resulting
       from the said customs, policies and practices was so obvious these defendants were either
       aware of it, or if they were not their ignorance was due to deliberate indifference to the
       use of police power to abridge constitutional rights.

163.   The City of Springfield and its policymakers at all pertinent times failed to maintain a
       minimally appropriate supervisory and disciplinary systems for its officers in key areas of
       law enforcement including requiring officers to file truthful police reports.

164.   As a direct and proximate result thereof, the plaintiff suffered the losses and injuries
       described herein.

                                           COUNT III

                      42 U.S.C. § 1983: Federal Malicious Prosecution
                      Officer Rodriguez, Officers John Doe 1, 2, 3, and 4

165.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

166.   In the manner described above Defendants, acting as investigators, individually, jointly,
       and in conspiracy with one another, as well as under color of law and within the scope of


                                                18
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 19 of 24



       their employment, accused Plaintiff of criminal activity and exerted influence to initiate,
       continue and perpetuate judicial proceedings against Plaintiff without any probable cause
       for doing so and in spite of the fact that they knew Plaintiff was innocent.

167.   In so doing, Defendants caused Plaintiff to be unreasonably seized without such probable
       cause and deprived of his liberty, in violation of Plaintiff’s rights secured by the Fourth
       and Fourteenth Amendments. The false judicial proceedings against Plaintiff were
       instituted and continued against him maliciously, resulting in injury.

168.   Defendants also deprived Plaintiff of fair state criminal proceedings, including the chance
       to defend himself during those proceedings, resulting in a deprivation of his liberty, and
       Massachusetts law does not provide an adequate state law tort remedy to redress that
       harm.

169.   In addition, Defendants subjected Plaintiff to arbitrary governmental action that shocks
       the conscience in that Plaintiff was deliberately and intentionally framed for a crimeof
       which he was totally innocent, through Defendants’ fabrication and suppression of
       evidence and their use of unduly suggestive identification procedures.

170.   The misconduct described in this Count was objectively unreasonable and undertaken
       intentionally, with malice, with reckless indifference to the rights of others, and in total
       disregard of the truth and Plaintiff’s clear innocence.

171.   As a result of Defendants’ misconduct described in this Count, Plaintiff suffered loss of
       liberty, humiliation, degradation, and other grievous and continuing injuries and damages
       as set forth, above.

172.   On May 25, 2017, the judicial proceedings against Plaintiff were terminated in his favor,
       in a manner indicative of his innocence and due to the ‘current evidence,’ when the
       Commonwealth of Massachusetts entered a nolle prosequi.

173.   Defendants’ misconduct described in this Count was undertaken pursuant to the policies,
       practices, and customs of the City of Springfield, and by Defendants who were final
       policymakers for Defendant City of Springfield, in the manner more fully dscribed, above.

                                           COUNT IV

                            42 U.S.C. § 1983: Supervisory Liability
                           Commissioner Barbieri and Mayor Sarno

174.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

175.   Defendants Commissioner Barbieri and Mayor Sarno have acted with deliberate
       indifference to the constitutional rights of citizens by failing to train, supervise, monitor
       and discipline SPD officers to investigate and prosecute crimes based on the evidence, to
       refrain from ignoring and withholding exculpatory evidence, to report truthfully as to


                                                 19
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 20 of 24



       their investigation and findings, and never to manipulate or stage the evidence or to
       suborn in accurate identification of criminal suspects by witnesses.

176.   This conduct, was in whole or in part the moving force behind the constitutional
       violations to Santiago’s rights and resulting injuries.

                                           COUNT V

               42 U.S.C. § 1983: Conspiracy to Deprive Constitutional Rights
                    Officer Rodriguez, Officers John Doe 1, 2, 3, and 4

177.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

178.   After the shooting of the victim at 31 Halsey Street, Springfield, MA on or about
       September 5, 2016, Defendants, acting in concert with other co-conspirators, known and
       unknown, reached an agreement among themselves to frame Plaintiff for the shooting, a
       crime he did not commit, and thereby to deprive him of his constitutional rights, all as
       described in the various paragraphs of this Complaint.

179.   In so doing, these co-conspirators conspired to accomplish an unlawful purpose by an
       unlawful means. In addition, these co-conspirators agreed among themselves to protect
       one another from liability for depriving Plaintiff of these rights.

180.   In furtherance of their conspiracy, each of these co-conspirators committed overt acts and
       were otherwise willful participants in joint activity.

181.   The misconduct described in this Count was objectively unreasonable and was
       undertaken intentionally, with malice, with reckless indifference to the rights of others,
       andin total disregard of the truth and Plaintiff’s clear innocence.

182.   As a result of Defendants’ misconduct described in this Count, Plaintiff suffered loss of
       liberty, humiliation, degradation and other grievous and continuing injuries and damages
       as set forth above.

183.   Defendants’ misconduct described in this Count was undertaken pursuant to the policies,
       practices and customs of Defendant City of Springfield, and by Defendant who were final
       policymakers for Defendant City of Springfield, in the manner more fully described,
       above.

                                           COUNT VI

                         State Law Claim - Malicious Prosecution
                     Officer Rodriguez, Officers John Doe 1, 2, 3, and 4

184.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.



                                                20
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 21 of 24



185.   In the manner described above, Defendants, acting as investigators, individually, jointly ,
       or in conspiracy with one another, as well as within the scope of their employment,
       accused Plaintiff of criminal activity and exerted influence to initiate and to continue and
       perpetuate judicial proceedings against Plaintiff without any probable cause for doing so
       and in spite of the fact that they knew Plaintiff was innocent.

186.   In so doing, these Defendants caused Plaintiff to be subjected improperly to judicial
       proceedings for which there was no probable cause. These judicial proceedings were
       instituted and continued maliciously, resulting in injury.

187.   The misconduct described in this Count was objectively unreasonable and was
       undertaken intentionally, with malice, with reckless indifference to the rights of others,
       and in total disregard of the truth and Plaintiff’s clear innocence.

188.   As a result of Defendants’ misconduct misconduct described in this Count, Plaintiff
       suffered loss of liberty, humiliation, degradation and other grievous and continuing
       injuries and damages as set forth above.

189.   On May 25, 2017, the judicial proceedings against Plaintiff were terminated in his favor,
       in a manner indicative of his innocence and due to the ‘current evidence,’ when the
       Commonwealth of Massachusetts entered a nolle prosequi.

190.   Plaintiff presented his state law claims included in this Complaint to Defendants, as
       required by Massachusetts law, on September 5, 2018.

                                          COUNT VII

                                    Negligence, Chapter 258
                                      City of Springfield

191.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

192.   Defendants owed Plaintiff a duty to refrain from framing him for a crime he had not
       committed and to conduct a legal and thorough investigation of the shooting on the
       victim at 31 Halsey Street in Springfield, MA, on September 5, 2016, that resulted in the
       accurate identification, arrest and prosecution of criminal suspects.

193.   In the manner described more fully, above, the actions, omissions and conduct of
       Defendants breached this duty.
194.   The misconduct described in this Count was objectively unreasonable and was
       undertaken in total disregard of the truth and Plaintiff’s clear innocence.

195.   As a result of Defendants’ misconduct described in this Count, Plaintiff suffered loss of
       liberty, humiliation, degradation and other grievous and continuing injuries and damages
       as set forth above.



                                                21
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 22 of 24



196.   Plantiff’s losses are due, in whole or in part, by the negligence of Officer Rodriguez
       and/or the other defendant officers in the investigation of the Halsey Street shooting,
       and/or by the negligence of their supervisors, Barbieri, Sarno and the City of Springfield
       in the supervision and discipline of police officers.

197.   On September 5, 2018, Mr. Santiago, by his counsel, gave notice to the City of
       Springfield of his claim for compensation as provided by law for the negligent conduct of
       the City or its employees in this matter. To date no settlement of this claim has occurred.

                                          COUNT VIII

                              State Law Claim - Civil Conspiracy
                      Officer Rodriguez, Officers John Doe 1, 2, 3, and 4

198.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

199.   As described more fully above, these defendants, acting in concert with other co-
       conspirators, known and unknown, reached an agreement among themselves to frame
       plaintiff for a crime he did not commit and conspired by concerted action to accomplish
       and unlawful purpose by unlawful means, and to protect one another from liability for
       depriving plaintiff of his rights.

200.   In furtherance of their conspiracy each of the co-conspirators committed overt acts or
       omissions and were otherwise willful participants in joint activity.

201.   The conduct described in this count was objectively unreasonable and was undertaken
       intentionally, with malice, with reckless indifference to the rights of others, and with total
       disregard for the truth and for plaintiff’s known innocence.

202.   As a direct result of the defendants’ conspiracy plaintiff suffered the harms and losses set
       forth herein.

                                           COUNT IX

                                    Failure to intervene
                      Officer Rodriguez, Officers John Doe 1, 2, 3, and 4

203.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

204.   Officer Rodriguez and Officers John Doe 1, 2, 3, and 4 each learned of ongoing actions
       or omissions by one or more other officers the plain effect or intent of which was to
       violate plaintiff’s rights and the laws of the United States and of Massachusetts by
       prosecuting and jailing plaintiff for a crime he did not commit.

205.   As police officers sworn to uphold the law each of these defendants had a duty to
       intervene to stop and/or to report the said misconduct of other officers.


                                                22
         Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 23 of 24




206.    The defendants failed to intervene to stop the violation of plaintiff’s rights or report the
        same to the SPD.

207.    As a direct and proximate result of the foregoing plaintiff sustained the harms and
        damages set forth herein.

                                              COUNT X

                           Intentional Infliction of Emotional Distress
                       Officer Rodriguez, Officers John Doe 1, 2, 3, and 4

208.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

209.    The conduct of these defendants as set forth herein was extreme and outrageous, and was
        undertaken with the intent to cause, or with reckless disregard of the likelihood that it
        would cause, the plaintiff to suffer severe emotional distress, as more fully described
        above.

210.    As a direct and proximate result of the defendants’ conduct plaintiff suffered and
        continues to suffer great mental anguish, humiliation, degradation, physical and
        emotional pain and suffering and other grievous and continuing injuries and damages.

                                     DEMANDS FOR RELIEF

       The Plaintiff respectfully requests the following relief:

1.      All compensatory damages recoverable;
2.      Injunctive relief;
3.      All punitive damages recoverable;
4.      All attorney’s fees, costs and expenses allowable;
5.      Any and all other relief as the Court deems just and proper;
6.      That Defendants be found joint and severally liable.




 PLAINTIFF DEMANDS A JURY TRIAL AS TO ALL COUNTS IN THE COMPLAINT




                                                  23
        Case 3:19-cv-11869-MGM Document 1 Filed 09/03/19 Page 24 of 24



                              Respectfully submitted,
                              Plaintiff ANGEL SANTIAGO
                              By his attorneys,

                              /s/ Robert A. Scott
                              Hector E. Pineiro BBO # 555315
                              Robert A. Scott BBO # 648740
                              Law Office of Hector E. Pineiro, P.C.
                              807 Main Street
                              Worcester, MA 01610
                              Tel. (508) 770-0600
                              hector@pineirolegal.com

                              /s/ Jeanne A. Liddy
                              Jeanne A. Liddy BBO # 646478
                              Law Offices of Jeanne A. Liddy
                              1380 Main Street, Suite #404
                              Springfield, MA 01103
                              Tel. (413) 781-7096
                              Liddylaw2005@yahoo.com

DATED: September 3, 2019




                                       24
